Citation Nr: 0836694	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

In June 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  Reopening of the veteran's claim for entitlement to 
service connection for a low back disability was denied in a 
January 2005 rating decision; the veteran did not perfect an 
appeal of that decision.  The evidence received since the 
January 2005 decision includes evidence that is either 
cumulative or redundant of the evidence previously of record 
or is insufficient to establish a reasonable possibility of 
substantiating the claim.

2.  Service connection for a left knee disability was denied 
in an unappealed January 1986 rating decision; the evidence 
received since the January 1986 decision includes evidence 
that is either cumulative or redundant of the evidence 
previously of record or is insufficient to establish a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an April 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  This letter also informed the veteran of the reasons 
for the prior denials and the type of evidence needed to 
reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  Furthermore, the letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing testimony at 
RO and Board hearings.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of the 
claims to reopen on the merits.  See Conway, 353 F.3d at 
1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for both a low back disability and a left 
knee disability was originally denied in an unappealed 
January 1986 rating decision on the basis that the November 
1985 VA examination report did not indicate that the veteran 
suffered from either a low back disability or a left knee 
disability.  The evidence then of record included service 
treatment records and the November 1985 VA examination 
report.  Although the veteran then indicated that he had 
received private treatment for his back, he did not respond 
to the RO's request for information regarding such private 
medical treatment.  The veteran did not file a timely appeal 
with respect to this denial.

In May 2003, the veteran filed a claim for service connection 
for a low back disability.  In a January 2004 rating decision 
the RO reopened the claim based upon receipt of new and 
material evidence, but denied the claim on the merits.  The 
RO denied service connection on the basis that the medical 
evidence revealed that the veteran injured his back on two 
separate occasions after service, and none of the medical 
evidence indicated that the veteran's current back disability 
is related to military service.  

Subsequently, the veteran filed two new claims to reopen his 
claim for entitlement to service connection for a low back 
disability.  In rating decisions dated in June 2004 and 
January 2005, the RO continued to deny reopening of the 
claim.  Although the veteran filed a timely notice of 
disagreement with respect to the January 2005 denial, he did 
not perfect an appeal by filing a substantive appeal 
following the July 2005 issuance of the statement of the 
case.  The evidence then of record included service treatment 
records, VA medical records from July 2002 to December 2003, 
and treatment records from Lawrence Memorial Hospital from 
February to December 1988.  

In January 2007 the veteran filed the current claims to 
reopen his claims of entitlement to service connection for 
both a low back disability and a left knee disability.  

With respect to the low back disability, the subsequently 
received evidence (since the last final prior denial in 
January 2005) includes VA treatment records dating from 
November 2001 to July 2007.  These treatment records reveal 
the veteran's complaints of having had chronic low back pain 
for the past 20 years after lifting a heavy object while in 
service.  While the evidence clearly shows that the veteran 
has a current diagnosis of a low back disability (per 
February 2005 MRI report), this is not new evidence because 
the RO already considered the fact that the veteran had a 
current disability when the veteran's claim was reopened in 
January 2004 and then denied on the merits.  While the 
veteran reports in his hearing and to clinic providers that 
his back condition has existed since an injury in service, 
that contention was considered in the prior denials.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  Thus, such contention is 
cumulative.  Importantly, the medical evidence added to the 
record since the January 2005 rating decision includes no 
medical opinion linking his current back disorder to his 
military service.  Consequently, the evidence added to the 
record since the prior denial is not new and material.

With respect to the veteran's left knee disability, the 
original denial in January 1986 was on the basis that the VA 
examination did not show the presence of any left knee 
disability.  The subsequently received evidence includes VA 
medical records from 2001 to 2007 and treatment records from 
Lawrence Memorial Hospital from February to December 1988.  A 
November 2001 VA neurology note states that the veteran 
complained of lower back pain which radiates into his right 
knee.  All limbs were 5/5.  An August 2004 VA primary care 
note indicates the veteran's complaints of back pain which 
radiates to his right knee.  A January 2005 primary care note 
states that strength of the lower extremities was 5/5 and 
that the veteran declined knee testing.  An April 2006 
primary care VA clinic note states that the veteran 
complained about his left lower back, numbness in the top of 
the leg to the knee, and that when he walks a block, he 
"drags" his leg.  A July 2007 VA primary care note sates 
that the veteran has chronic back and right leg and knee 
pain.  The assessment was degenerative joint disease and 
chronic pain.  

While the veteran contends he has a left knee condition 
related to service, such contention was considered in prior 
denials.  Importantly, none of the subsequently received 
medical evidence shows that the veteran has a current 
diagnosis of any left knee disorder.  Consequently, the 
evidence added to the record is not new and material.

In sum, none of the evidence added to the record raises a 
reasonable possibility of substantiating either of the 
veteran's claims.  Accordingly, reopening of the claims is 
not in order.  




ORDER

New and material evidence not having been presented, the 
claim for entitlement to service connection for a low back 
disability is not reopened and the claim is denied.

New and material evidence not having been presented, the 
claim for entitlement to service connection for a left knee 
disability is not reopened and the claim is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


